Citation Nr: 0433769	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  04-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for pulmonary condition 
due to lead-based paint. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran and his representative filed a 
motion to advance his appeal on the docket, which the Board 
granted in November 2004.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating 
asbestosis or pulmonary condition due to lead-based paint.  

2.  There is no competent medical evidence linking bronchial 
asthma or chronic obstructive pulmonary disorder to service.  

3.  Hypertension was not found in service, within one year 
following separation from service, and there was otherwise no 
competent medical evidence relating hypertension to service 
or a service-connected disorder. 

4.  There is no competent medical evidence demonstrating type 
II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Asbestosis and pulmonary condition due to lead-based 
paint were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2004).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a)(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding his claims in letters dated 
in April 2002 and January 2003.  These letters were issued 
prior to the agency decision in March 2003.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the notification letters.  The VCAA letters along 
with the March 2004 statement of the case notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  In addition, the veteran was provided an Asbestos 
Exposure Questionnaire, which was answered by the veteran in 
June 2002.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes service medical records, 
service records, VA medical records, VA examination reports, 
private medical records, and numerous written statements from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for asbestosis, 
pulmonary condition due to lead based paint, hypertension, 
and type II diabetes mellitus.  Service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  Certain chronic disabilities, such 
as hypertension or diabetes mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge form service.  38 U.S.C.A. 
§§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Asbestosis and Pulmonary Condition Due to Lead-Based Paint

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post- service; and it should be determined 
whether or not there was asbestos exposure pre-service and 
post- service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

The Board notes that  the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules and are merely guidelines, and there is no presumption 
that a veteran was exposed to asbestos in service.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In his notice of disagreement, the veteran asserted that his 
pulmonary condition (diagnosed with asthmatic bronchitis) was 
due to exposure to asbestos and/or lead paint (lead 
toxicity).  The veteran asserted in his Asbestos Exposure 
Questionnaire that he was exposed to asbestos in 1970-1971 
when he was tearing off materials out of ships before sealing 
them back up.  

Upon review, there is no competent medical evidence showing 
that the veteran has asbestosis or lead toxicity, or that his 
current diagnosis of bronchial asthma is related to asbestos 
exposure or lead toxicity.  The only medical opinion of 
record that is pertinent to the claim is the July 2002 VA 
examination report.  The July 2002 examiner determined that 
the veteran has chronic bronchial asthma.  However, the 
examiner indicated that there were no clinical findings to 
support a diagnosis of lead toxicity or asbestosis.  The 
examiner's opinion is competent as it was based upon a review 
of the claims file and examination of the veteran.  There 
appears to be no contradictory medical opinion in the record.  
In addition, there is no medical diagnosis of asbestosis or 
lead toxicity in the record.  

As for any direct connection between the veteran's pulmonary 
condition and service, service medical records are negative 
for treatment of asthmatic bronchitis or any pulmonary 
condition.  Discharge examination report dated in July 1971 
indicated that the veteran lungs and chest were normal, as 
were his heart and vascular system.  Chest x-ray report in 
July 1971 was also found normal.  

The earliest diagnosis of bronchial asthma or chronic 
obstructive pulmonary disease (COPD) in the record is from VA 
and private medical records dated after 1997.  Furthermore, 
there is no competent medical evidence relating the veteran's 
bronchial asthma or COPD directly to service.  

In sum, even assuming that the veteran was exposed to 
asbestos and lead-based paint in service, the medical 
evidence does not show that the veteran has asbestosis or 
lead toxicity, that his bronchial asthma is secondary to lead 
toxicity or asbestosis, or that his bronchial asthma or COPD 
is otherwise related to service.  

Hypertension

In his notice of disagreement, the veteran asserted that his 
hypertension should be considered secondary to his service 
connection conditions, especially pulmonary disorder.  

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Upon review, the veteran is only service-connected for a scar 
on the left index finger.  There is no evidence of a causal 
connection between the veteran's scar and his hypertension.  
As noted above, the Board finds that he is not service-
connected for any pulmonary disorder.  Therefore, his 
hypertension is not proximately due to or the result of a 
service-connected disability or disease.  

Regarding a direct service connection claim for hypertension, 
service medical records do not show high blood pressure or a 
diagnosis of hypertension in service.  Discharge examination 
in July 1971 was negative for high blood pressure or 
hypertension.  The veteran's blood pressure reading showed 
106/78, which is normal.  There is also no diagnosis of 
hypertension in the record until the late 1990s, more than 25 
years following separation from service.  Therefore, the 
veteran is not entitled to a presumption for service 
connection under 38 C.F.R. § 3.309(a).  In addition, there is 
no competent medical evidence showing an etiological opinion 
between his current hypertension and service. 

Type II Diabetes Mellitus

In his notice of disagreement, the veteran asserted that his 
diabetes is caused by chemicals used at the Naval Shipyards.  
Review of the record demonstrates no competent medical 
evidence showing type II Diabetes Mellitus (DM).  Private 
medical records and VA medical records are negative for 
findings of DM.  In fact, VA medical record dated in April 
2000 indicated that the veteran had no history of diabetes.  
VA examination report dated in July 2002 provided no 
diagnosis of DM or reference a history of DM.

As noted previously, without competent medical evidence 
demonstrating a current diagnosed disorder, the claim must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  Here, 
there is no competent medical evidence of DM.  

Even assuming that the veteran has DM, there is no medical 
evidence showing treatment or disease in service, or within 
one year following service.  38 C.F.R. § 3.309(a) (2004).  
There is also no evidence that the veteran served in Vietnam 
or was otherwise exposed to herbicide agents in service.  
38 C.F.R. § 3.309(e) (2004).  

III.  Conclusion

The Board recognizes the veteran's argument that his exposure 
to asbestos and lead-based paint caused his pulmonary 
disorders, that his hypertension is related to service or 
service-connected pulmonary disorder, and that he has type II 
diabetes mellitus.  The veteran is competent as a layperson 
to report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge, thus he is not competent to offer medical opinion 
as to cause or etiology of the claimed disabilities.  See 
Grottveit v. Brown, 5 Vet. App. at 93 (1993);  Espiritu v. 
Derwinski , 2 Vet. App. 492, 494-495 (1992).  The competent 
medical evidence demonstrates no basis for service connection 
for these claims.  

At this time, the Board is presented with no competent 
medical evidence of asbestosis or type II diabetes mellitus, 
no inservice complaints, treatment, or diagnosis of 
hypertension or pulmonary disorder, no treatment or diagnosis 
of hypertension within a year following service, and no 
evidence relating any of these disorder to service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
asbestosis, pulmonary condition due to lead-based paint, 
hypertension, or type II diabetes mellitus.  Thus, the 
veteran's service connection claims are denied.


ORDER

Entitlement to asbestosis, pulmonary condition due to lead-
based paint, hypertension, and type II diabetes mellitus are 
denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



